United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-2298
                                    ___________

Michael Carmie Antonelli,                *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
Linda Sanders, Warden, FCI               *
Forrest City, Arkansas,                  * [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: February 21, 2007
                                 Filed: March 2, 2007
                                  ___________

Before COLLOTON, HANSEN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       Michael Carmie Antonelli appeals following the district court’s1 dismissal of
his habeas petition and the denial of the post-judgment motions he filed more than ten
days after entry of the judgment. Antonelli’s appeal is timely only as to the denial of
his post-judgment motions, see Fed. R. App. P. 4(a)(1)(B); 4(a)(4)(B)(i), and liberally
construing the post-judgment motions as Federal Rule of Civil Procedure 60(b)


      1
       The Honorable John F. Forster, Jr., United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
motions, we conclude the district court did not abuse its discretion in denying any of
them, see Sanders v. Clemco Indus., 862 F.2d 161, 164-65, 169-70 (8th Cir. 1988)
(construing post-judgment motion filed more than 10 days after entry of judgment
under Rule 60(b); standard of review).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-